DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/04/2020 have been fully considered but they are not persuasive. 
The Applicant alleges that
Vorenkamp fails to disclose or fairly suggest receive, from an external electronic device through the communication circuit, an operation performing command enabling the electronic device to perform a first operation, based on the operation performing command, control to increase a magnitude of the power from the first magnitude to a second magnitude while transmitting the power, and in response to increasing the magnitude of the power, transmit, to the electronic device through the communication circuit, a first communication signal including the operation performing command, as recited in amended Claim 1.
The Examiner contends that
Vorenkamp discloses receiving [Fig 6, (at 628)] {¶ (0090)}, from an external electronic device [604] {¶ (0090)} through the communication circuit [composite of 652 & 630] {¶ (0090)}, an operation performing command [via 650] {¶ (0090)} enabling the electronic device [604] to perform a first operation [receive power at first frequency at first period of time] {¶ (0041)}, based on the operation performing command [via 650], 
at first frequency] to a second magnitude [at second frequency] while transmitting the power [at 1st frequency], and in response to increasing the magnitude [via 626 & 648] of the power, transmit [via 624] {¶ (0090)}, to the electronic device [604] through the communication circuit [composite of 630 & 652] {¶ (0090)}, a first communication signal [via 608] {¶ (0092)} including the operation performing command [power transfer at 1st frequency] {¶ (0040-0041)}. Hence the rejection holds.
The Applicant alleges that
Vorenkamp, taken alone or in combination with the other cited references, fails to disclose or fairly suggest delay or refrain from changing the first state to the second state, when a second communication signal for requesting to change from the first state to the second state is, through the communication circuit, received from the wireless power transmitter before receiving the power having the second magnitude, as recited in amended Claim 19.
The Examiner contends that
Vorenkamp discloses delay [first period of time while the power is transferred at first frequency] from changing the first state [at first frequency] to the second state [at second frequency], when a second communication signal [providing different power transfer parameters including 2nd power transfer frequency] for requesting to change from the first state [power at first frequency] to the second state [2nd frequency] is, through the communication circuit [composite of 652 & 630] {¶ (0090)}, received from the wireless power transmitter [624] {¶ (0090)} before receiving the power having the second magnitude [power at 2nd frequency] {¶ (0041-0044)}.
Applicant alleges that
Vorenkamp, taken alone or in combination with the other cited references, fails to disclose or fairly suggest obtain, from an external electronic device, while receiving the power, a state change command enabling a state of the electronic device to change from the first state to a second state, ... transmit, to the wireless power transmitter, a first communication signal containing information about the power consumption corresponding to the second state through the communication circuit without changing the state of the electronic device from the first state to the second state. ... and change the state of the electronic device to the second state after the power having the second magnitude is received through the power receiving circuit, as recited in amended Claim 22.
The Examiner contends that
Vorenkamp discloses obtaining [via Fig 6, (652, 608 & 630)] {¶ (0092)}, from an external electronic device [604] {¶ (0090)}, while receiving the power [at 646] {¶ (0091)}, a state change command [via 650] {¶ (0090)} enabling a state of the electronic device [604] to change from the first state [at first frequency] to a second state [at second frequency], ... transmit, to the wireless power transmitter [624] {¶ (0091)}, a first communication signal [via 608] {¶ (0092)} containing information about the power consumption [at 654] {¶ (0090)} corresponding to the second state [at second frequency] through the communication circuit [652 & 630)] {¶ (0092)} without changing the state of the electronic device [604] from the first state [at first frequency] to the second state [at second frequency] ... and change the state of the electronic device [604] to the second state [at second frequency] after the power having the second magnitude [at second frequency] is received through the power receiving circuit [646] {¶ (0091)}. Hence the rejection stands
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-13, 15, 17, 19 & 21-28 & 30-31 stand rejected under 35 U.S.C. 103 as being unpatentable over Vorenkamp et al. Pub No. US 2010/0201313.
Regarding Independent Claim 1
Vorenkamp et al. disclose a wireless power transmitter [Fig 6, (600)] {¶ (0090)} configured to wirelessly transmit power, the wireless power transmitter [600] comprising: 
a power transmitting circuit [624] {¶ (0090)}; 
a communication circuit [composite of 630 & 652] {¶ (0090)}; and 
a control circuit [composite of (628 & 626)] {¶ (0090)} configured to: 
control [via 628 & 626] to wirelessly transmit [via 606] {¶ (0091)}, to an electronic device [604] {¶ (0090)}, power having a first magnitude [depending upon parameters provided to charging station at first transmission efficiency – see Fig 5] {¶ (0041)} through the power transmitting circuit [624], 
receive [via 652 & 630], from an external electronic device [604] {¶ (0090)} through the communication circuit [composite of (630 & 652)], 
power transfer at first transmission efficiency] {¶ (0044)}, 
based on the operation performing command [via 628 & 626], control to increase [via composite of 626 & 628] a magnitude of the power from the first magnitude [at first transmission efficiency depending upon parameters provided to charging station] to a second magnitude [at second transmission efficiency depending upon parameters provided to charging station] {¶ (0044)} while transmitting the power, and
in response to increasing [via 626 & 648] {¶ (0090, 0151-0152)} the magnitude of the power, transmit, to the electronic device [604] through the communication circuit [composite of 630 & 652] {¶ (0090-0091)}.
Vorenkamp et al. Fig 6 fail to disclose a first communication signal including the operation performing command. 
However, Vorenkamp et al. Fig 5 disclose a communication signal [504] {¶ (0083)} including the operation performing command [power transfer at first transmission efficiency or second power transfer at second transmission efficiency] {¶ (0082-0087)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Vorenkamp et al. Fig 6 and Vorenkamp et al. Fig 5 to establish wireless link communication each time a different amount of power is transferred from transmitter to receiver depending upon the consumption requirements of the load.
Regarding Claim 2
Vorenkamp et al. disclose the wireless power transmitter [Fig 6, (624)] {¶ (0090)} of claim 1, wherein the control circuit [composite of (628 & 626)] {¶ (0090)} is further configured to: 
receive a second communication signal [via 608] {¶ (0092)} containing the operation performing command [via composite of (648 & 650)] {¶ (0090)} from the external electronic device [604] {¶ (0090)} through the communication circuit [via 652, 608 & 630] {¶ (0090-0092)}, and obtain the operation performing command [via 648 & 650] contained in the second [with new parameters – see Fig 5] {¶ (0044)} communication signal [via 608] {¶ (0089-0092)}.
Regarding Claim 3
Vorenkamp et al. disclose the wireless power transmitter [Fig 6, (624)] {¶ (0090)} of claim 1, further comprising another communication circuit [via 630 & 652] {¶ (0093)} configured to use a different communication scheme [NFC technology or Rf based short range or Blue Tooth.TM.] from the communication circuit [via 626 & 6628] {¶ (0093)}, 
wherein the control circuit [composite of 626 & 628] {¶ (0090)} is further configured to: 
receive a third communication signal [via 608] containing the operation performing command [via 648 & 650] {¶ (0090)} from the external electronic device [604] through another [NFC technology or Rf based short range or Bluetooth.TM.] communication circuit [via 630 & 652], and obtain the operation performing command [via 648 & 650] contained in the third communication signal [via 608] {¶ (0090-0093)}.
Regarding Claim 4
Vorenkamp et al. disclose the wireless power transmitter [Fig 6, (624)] {¶ (0090)} of claim 1, wherein the control circuit [composite of 626 & 628] {¶ (0090)} is configured to: 
of transfer efficiency] {¶ (0044)} of transmit power [624] previously designated corresponding to the first operation [at first transmission efficiency] {¶ (0044)}, and 
control to increase {¶ (0090, 0151-0152)} the magnitude [to second transmission efficiency depending upon parameters provided to charging station] {¶ (0044)} from first magnitude [at first transmission efficiency] to the second magnitude [at second transmission efficiency] {¶ (0044)},
based on the identified degree of adjustment [to second transmission efficiency depending upon parameters provided to charging station] of the transmit power {¶ (0090-0093)}.
Regarding Claim 5
Vorenkamp et al. disclose the wireless power transmitter [Fig 6, (624)] {¶ (0090)} of claim 1, wherein the control circuit [composite of 626 & 628] {¶ (0090)} is configured to: 
Identify [via 626] {¶ (0090)} the second magnitude [at second transmission efficiency] {¶ (0044)} of transmit power previously designated corresponding to a state of the electronic device [604] {¶ (0090)} in which the electronic device performs the first operation [at first transmission efficiency] {¶ (0044)}, and 
control to increase {¶ (0090, 0151-0152)} the magnitude [to second transmission efficiency depending upon parameters provided to charging station] {¶ (0044)} of the power from the first magnitude [at first transmission efficiency] to the second magnitude [at second transmission efficiency] {¶ (0044)}.
Regarding Claim 6
Vorenkamp et al. disclose the wireless power transmitter [Fig 6, (624)] {¶ (0090)} of claim 1, wherein the control circuit [composite of 626 & 628] {¶ (0090)} is configured to: 
identify [via 648] {¶ (0090)} a power consumption which the electronic device [604] {¶ (0090)} requires to the first operation  [transfer power at first transmission efficiency] {¶ (0044)} {¶ (0044)}, and control to increase {¶ (0090, 0151-0152)} the magnitude [to second transmission efficiency depending upon parameters provided to charging station] {¶ (0044)} of the power from the first magnitude [at first transmission efficiency] to the second magnitude [at second transmission efficiency],
based on the identified power consumption [via 648] of the electronic device [604] {¶ (0090-0093)}.
Regarding Claim 9
Vorenkamp et al. disclose the wireless power transmitter [Fig 6, (624)] {¶ (0090)} of claim 1,
 wherein the control circuit [composite of 626 & 628] {¶ (0090)} is configured to: 
identify [via 648] {¶ (0090)} a current state of the electronic device [604] {¶ (0090)}, 
identify [via 648] a predicted state [depending upon communicated parameters] {¶ (0044)} of the electronic device [604] by applying the first operation to the current state, 
identify [via 648] a power consumption of the electronic device [604] corresponding to the predicted state [depending upon communicated parameters] {¶ (0044)}, and 
control to increase {¶ (0090, 0151-0152)} the magnitude of the power [to second transmission efficiency depending upon parameters provided to charging station] {¶ (0044)} from the first magnitude [at first transmission efficiency] to the second at second transmission efficiency], based on the identified power consumption [via 648] of the electronic device [604] {¶ (0090-0093)}.
Regarding Claim 10
Vorenkamp et al. disclose the wireless power transmitter [Fig 6, (624)] {¶ (0090)} of claim 1, 
wherein the first communication signal [via 608] {¶ (0092)} further includes 
information indicating that increasing {¶ (0090, 0151-0152)} the magnitude [to second transmission efficiency depending upon parameters provided to charging station] {¶ (0044)} from the first magnitude to the second magnitude has been complete {¶ (0090-0093)}.
Regarding Claim 11
Vorenkamp et al. disclose the wireless power transmitter [Fig 6, (624)] {¶ (0090)} of claim 1, 
wherein the control circuit [composite of 626 & 628] {¶ (0090)} is further configured to: increase {¶ (0090, 0151-0152)} the magnitude of the power to the second magnitude [to second transmission efficiency depending upon parameters provided to charging station] {¶ (0044)} that is irrelevant to the operation performing command [via 648 & 650], 
identify a third magnitude [to third transmission efficiency depending upon parameters provided to charging station]  corresponding to the operation performing command [via 648 & 650] after transmitting the first communication signal [via 608] {¶ (0092)} through the communication circuit [via 630 & 652] {¶ (0093)}, and decrease the magnitude [to third transmission efficiency depending upon parameters provided to charging station]  from second transmission efficiency depending upon parameters provided to charging station] {¶ (0044)}  to the third magnitude {¶ (0044)}.
Regarding Claim 12
Vorenkamp et al. disclose the wireless power transmitter [Fig 6, (624)] {¶ (0090)} of claim 1, 
wherein the control circuit [composite of 626 & 628] {¶ (0090)} is further configured to: 
receive, before transmitting the first communication signal [via 608] {¶ (0092)} through the communication circuit [via 630 & 652] {¶ (0093)}, 
a fourth communication signal [to fourth transmission efficiency depending upon parameters provided to charging station] containing information about the magnitude of the power received by the electronic device [604], and increase, 
when the information about the magnitude of the power received by the electronic device [604] does not meet a pre-designated condition, the magnitude of the power transmitted through the power transmitting circuit [624] from the second magnitude [from second transmission efficiency depending upon parameters provided to charging station] {¶ (0044)} to a third magnitude [to third transmission efficiency depending upon parameters provided to charging station] {¶ (0044)}.
Regarding Claim 13
Vorenkamp et al. disclose the wireless power transmitter [Fig 6, (624)] {¶ (0090)} of claim 1, 
wherein the control circuit [composite of 626 & 628] {¶ (0090)} is further configured to: 

receive information [648] related to a magnitude [at first transmission efficiency] of receive power [at 646] {¶ (0091)} from the electronic device [604] through the communication circuit [via 630 & 652] {¶ (0093)} while transmitting each of the plurality of test power signals [via 626 & 648], 
perform control to store correlation information between each of the plurality of test power signals [via 626 & 648] and the magnitude [at first transmission efficiency] of the receive power from the electronic device [604], and determine the second magnitude [at second transmission efficiency] based on the correlation information [depending upon parameters provided to charging station] {¶ (0044)}.
Regarding Claim 15
Vorenkamp et al. disclose the wireless power transmitter [Fig 6, (624)] {¶ (0090)} of claim 1, 
wherein the control circuit [composite of 626 & 628] {¶ (0090)} is further configured to: 
obtain another operation performing command [via 648 & 650] enabling the electronic device [604] {¶ (0090)} to perform a second operation [communicate parameters] {¶ (0044)} within a preset time [first period of time] {¶ (0041)} after receiving the operation performing command [via 648 & 650], 
determine [via 648] {¶ (0090)} the second magnitude [at second transmission efficiency] based on the operation performing command [via 648 & 650] and the second operation performing command [via 648 & 650], 
to second transmission efficiency depending upon parameters provided to charging station] {¶ (0044)} of the power transmitted through the power transmitting circuit [624] from the first magnitude [at first transmission efficiency] {¶ (0044)} to the second magnitude [at second transmission efficiency] {¶ (0044)}, and 
transmit, after adjusting the magnitude [via 648 & 650] of the power, the first communication signal [via 608] {¶ (0092)} enabling the first operation [communicate parameters for first transfer efficiency] {¶ (0044)} and the second operation [communicate parameters for second transfer efficiency] {¶ (0044)} to be performed through the communication circuit [via 652, 608 & 630] {¶ (0090-0092)} to the electronic device [604] {¶ (0090-0093)}.
Regarding Claim 17
Vorenkamp et al. disclose the wireless power transmitter [Fig 6, (624)] {¶ (0090)} of claim 1, 
wherein the control circuit [composite of 626 & 628] {¶ (0090)} is further configured to: 
obtain a second operation [communicate parameters] {¶ (0044)} performing command [via 648 & 650] enabling the electronic device [604] {¶ (0090)} to perform a second operation [communicate parameters], determine to decrease the magnitude [to third transmission efficiency depending upon parameters provided to charging station] {¶ (0044)} of the power transmitted through the power transmitting circuit [624] from the second magnitude [to second transmission efficiency depending upon parameters provided to charging station] to a third magnitude [to third transmission efficiency depending upon parameters provided to charging station] based on the second communicate parameters] {¶ (0044)} performing command [via 648 & 650] {¶ (0090-0093)}, 
transmit a fifth communication signal [via 608] {¶ (0092)} enabling the second operation [communicate parameters] {¶ (0044)} to be performed to the electronic device [604] through the communication circuit [via 608], and 
decrease, after transmitting the fifth communication signal [via 608], the magnitude of the power from the second magnitude [at second transmission efficiency depending upon parameters provided to charging station] to the third magnitude [to third transmission efficiency depending upon parameters provided to charging station] {¶ (0090-0093)}.
Regarding Independent Claim 19
Vorenkamp et al. disclose an electronic device [Fig 6, (604)] {¶ (0090)} comprising: 
a power receiving circuit [646] {¶ (0090)}; 
a communication circuit [composite of (652, 608 & 630)] {¶ (0090-0092)}; and 
a control circuit [composite of 626 & 628] {¶ (0090)} configured to: 
receive, from a wireless power transmitter [624] {¶ (0090)}, power having a first magnitude [at first transmission efficiency] {¶ (0044)} while the electronic device [604] is in a first state [during first period of time] {¶ (0041)} of the electronic device [604], 
receive, from the wireless power transmitter [624], the power [at second transmission efficiency] {¶ (0044)} having a second magnitude [at second transmission efficiency with higher transmission efficiency] greater than the first magnitude [at first transmission efficiency] {¶ (0044)} in the first state [during first period of time] {¶ (0041)}, after receiving the first power [at first transmission efficiency] having the first magnitude, 
during first period of time], 
a first communication signal [via 608] {¶ (0092)} for requesting a change from the first state [during first period of time] to a second state [during 2nd period of time] through the communication circuit [composite of (652, 608 & 630)], and 
based on the first communication signal [via 608] being received, change a state of the electronic device [604] from the first state [during first period of time] to the second state [during 2nd period of time], 
wherein the control circuit [composite of 626 & 628] is further configured to delay [via 628] {¶ (0090)} or refrain from changing the first state [during first period of time] to the second state [during second period of time], when a second communication signal [via 608] for requesting to change from the first state [at first transmission efficiency]  {¶ (0043)} to the second state [at 2nd transmission efficiency] is, through the communication circuit [composite of (652, 608 & 630)], received from the wireless power transmitter [624] {¶ (0090)} before receiving the power having the second magnitude [at 2nd transmission efficiency]  {¶ (0044)}. 
Vorenkamp et al. Fig 6 fail to disclose wireless communication signal corresponding to the first state and second state. 
However, Vorenkamp et al. Fig 5 disclose a wireless communication signal [504] corresponding to the first state and second state {¶ (0082-0087)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Vorenkamp et al. Fig 6 and Vorenkamp et al. Fig 5 to establish wireless link communication each time a different 
Regarding Claim 21
Vorenkamp et al. disclose the electronic device [Fig 6, (604)] {¶ (0090)} of claim 19, 
wherein the control circuit [composite of 626 & 628] is further configured to: 
identify [via 648] {¶ (0090)} a power consumption corresponding to the second state [at 2nd transmission efficiency] {¶ (0044)}, 
determine [via 648] whether the first magnitude of the power is greater than a magnitude of the power consumption [at 642 & 654] {¶ (0090}, and 
transmit, through the communication circuit [composite of (652, 608 & 630)] to the wireless power transmitter [624] {¶ (0090)}, 
a third communication signal [via 608] {¶ (0092)} including a request [via 650] {¶ (0090)} to increase the magnitude of the power from the first magnitude [at first transmission efficiency] to the second magnitude [at second transmission efficiency] {¶ (0090-0093)}.
Regarding Independent Claim 22
Vorenkamp et al. disclose an electronic device [Fig 6, (604)] {¶ (0090)} comprising: 
a power receiving circuit [646] {¶ (0090)}; 
a communication circuit [composite of (652, 608 & 630)] {¶ (0090-0092)}; and 
a control circuit [composite of 626 & 628] {¶ (0090)} configured to: 
receive, from a wireless power transmitter, power having a first magnitude [at first transmission efficiency] {¶ (0044)} through the power receiving circuit 646] {¶ (0090)}, while the electronic device [604] is in a first state [during first period of time] {¶ (0041)} of the electronic device [604], 
during first period of time] to a second state [during 2nd period of time], 
identify [via 648] {¶ (0090)} a power consumption [at 654 & 642] {¶ (0090)} corresponding to the second state [during 2nd period of time], 
transmit [via 652 & 630] {¶ (0090)}, to the wireless power transmitter [624] {¶ (0090)}, a first communication signal [via 608] {¶ (0092)} containing information about the power consumption [at 654 & 642] {¶ (0090)} corresponding to the second state [during 2nd period of time] through the communication circuit [composite of (652, 608 & 630)] without changing the state of the electronic device [604] from the first state [during first period of time] to the second state [during 2nd period of time] {¶ (0041)}, 
receive the power having a second magnitude [at 2nd transmission efficiency] greater than the first magnitude [at 1st transmission efficiency– see Fig 5] through the power receiving circuit [646] {¶ (0090)}, from the wireless power transmitter [624] which transmits the power having a second magnitude [at 2nd transmission efficiency] to the electronic device [604] based on the first communication signal [parameters via 608– see Fig 5] being received from the electronic device [604], and 
change the state [at first transmission efficiency] of the electronic device [604] to the second state [during 2nd period of time] {¶ (0041)} after the power having the second magnitude [at 2nd transmission efficiency] is received through the power receiving circuit [646] {¶ (0090-0093)}.
Vorenkamp et al. Fig 6 fail to disclose wireless communication signal corresponding to the first state and second state. 
However, Vorenkamp et al. Fig 5 disclose a wireless communication signal [504] corresponding to the first state and second state {¶ (0082-0087)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Vorenkamp et al. Fig 6 and Vorenkamp et al. Fig 5 to establish wireless link communication each time a different amount of power is transferred from transmitter to receiver depending upon the consumption requirements of the load.
Regarding Claim 23
Vorenkamp et al. disclose the electronic device [Fig 6, (604)] {¶ (0090)} of claim 22, 
wherein the control circuit [composite of 626 & 628] {¶ (0090)} is further configured to: 
receive a second communication signal [parameters via 608– see Fig 5] containing the state change command [via 648 & 650] from the external electronic device [604] {¶ (0090)} through the communication circuit [composite of (652, 608 & 630)], and 
obtain the state change command [via 648 & 650] contained in the second communication signal [parameters via 608– see Fig 5] {¶ (0090-0093)}.
Regarding Claim 24
Vorenkamp et al. disclose the electronic device [Fig 6, (604)] {¶ (0090)} of claim 22, further comprising another communication circuit [via 630 & 652] {¶ (0093)} configured to use a different communication scheme [NFC technology or Rf based short range or Blue Tooth.TM.] from the communication circuit [via 630 & 652], wherein the control circuit [composite of 626 & 628] {¶ (0090)} is further configured to: 

Regarding Claim 25
Vorenkamp et al. disclose the electronic device [Fig 6, (604)] {¶ (0090)} of claim 22, 
wherein the control circuit [composite of 626 & 628] {¶ (0090)} is further configured to transmit the first communication signal [via 608] through the communication circuit [via 630 & 652] to the wireless power transmitter [624] {¶ (0090)} before receiving the power having the second magnitude [at 2nd transmission efficiency] and while receiving the first power having the first magnitude [at 1st transmission efficiency] {¶ (0090-0092)}.
Regarding Claim 26
Vorenkamp et al. disclose the electronic device [Fig 6, (604)] {¶ (0090)} of claim 22, 
wherein the control circuit [composite of 626 & 628] {¶ (0090)} is further configured to transmit the first communication signal [via 608] through the communication circuit [via 630 & 652] to the wireless power transmitter [624] {¶ (0090)} after receiving the power having the second magnitude [at 2nd transmission efficiency], and 
wherein the power receiving circuit [646] {¶ (0090)} is further configured to receive power having a third magnitude [at 3rd transmission efficiency] less than the second magnitude [at 2nd transmission efficiency] after the first communication signal [via 608] is transmitted {¶ (0090-0093)}.
Regarding Claim 27
Vorenkamp et al. disclose the electronic device [Fig 6, (604)] {¶ (0090)} of claim 22, 
composite of 626 & 628] {¶ (0090)} is further configured to: 
identify [via 648] {¶ (0090)} a magnitude of power received [at 644] {¶ (0090)} from the power receiving circuit [646] {¶ (0090)}, 
identify [via 648] {¶ (0090)} whether the magnitude of the power [at 646] is greater than the power consumption [at 654 & 642] {¶ (0090)}, and transmit, when the magnitude of the power [at 646] is less than the power consumption [at 654 & 642], through the communication circuit [via 630 & 652] to the wireless power transmitter [624] {¶ (0090)}, 
a fourth communication signal [via 608] containing information about the magnitude of the power or a request to increase {¶ (0090, 0151-0152)} the magnitude [Fig 5] {¶ (0082-0087)} of the power transmitted from the wireless power transmitter [624] {¶ (0090-0093)}.
Regarding Claim 28
Vorenkamp et al. disclose the electronic device [Fig 6, (604)] {¶ (0090)} of claim 22, 
wherein the control circuit [composite of 626 & 628] {¶ (0090)} is further configured to: 
obtain a second state [during 2nd period of time] {¶ (0041)} change command [via 648 & 650] enabling the state of the electronic device [604] to change from the second state [during 2nd period of time] to a third state [during 3rd period of time], 
identify [via 648] {¶ (0090)} that a second power consumption [at 654 & 642] {¶ (0090)} corresponding to the third state [during 3rd period of time] is less than the power consumption [at 654 & 642] corresponding to the second state [during 2nd period of time], 
during 2nd period of time] to the third state [during 3rd period of time] while receiving the power having the second magnitude [at 2nd transmission efficiency], and 
transmit a fifth communication signal [via 608] {¶ (0092)} containing information about the second power consumption [at 654 & 642] through the communication circuit [via 630 & 652] to the wireless power transmitter [624] before changing the state of the electronic device [604]  to the third state [during 3rd period of time] {¶ (0041)}.
Regarding Claim 30
Vorenkamp et al. disclose the electronic device [Fig 6, (604)] {¶ (0090)} of claim 22, 
wherein the control circuit [composite of 626 & 628] {¶ (0090)} is further configured to: 
transmit the first communication signal [via 608] {¶ (0092)} further containing information about a time of changing [period of time] {¶ (0041-0044)} a magnitude of power transmitted from the wireless power transmitter [624] {¶ (0090)} through the communication circuit [via 630 & 652] to the wireless power transmitter [624], and 
change the state of the electronic device [604] to the second state [during 2nd period of time] {¶ (0041)}, corresponding to the time {¶ (0090-0093)}.
Regarding Claim 31
Vorenkamp et al. disclose the electronic device [Fig 6, (604)] {¶ (0090)} of claim 22, 
wherein the control circuit [composite of 626 & 628] {¶ (0090)} is further configured to: 
receive a sixth communication signal [via 608] {¶ (0092)} containing information about a time of changing [period of time] {¶ (0041-0044)} a magnitude of power transmitted from the wireless power transmitter [624] {¶ (0090)} through the communication circuit [composite of 626 & 628] {¶ (0090)} to the wireless power transmitter [624], and 
during 2nd period of time] {¶ (0041-0044)}, corresponding to the time {¶ (0090-0093)}.
Claim 18 stands rejected under 35 U.S.C. 103 as being unpatentable over Vorenkamp et al. Pub No. US 2010/0201313 as applied to claim 1 above, and further in view of Hangstrup et al. Pub No. WO 00/43963.
Regarding Claim 18
Vorenkamp et al. disclose the wireless power transmitter [Fig 6, (624)] {¶ (0090)}
of claim 1 {¶ (0090-0093)}.
Vorenkamp et al. fail to disclose the control circuit is further configured to: 
obtain information about an ambient environment of the electronic device, and determine the second magnitude using the obtained information about the ambient environment.
However, Hangstrup et al. disclose a control circuit [Fig 1, (20)] {Page 6, (L30-L36)} is further configured to: 
obtain information about an ambient environment [via 10] {Page 6, (L32)} of the electronic device [mobile phone] {Abstract; Page 6, (L31)}, and determine the second magnitude using the obtained information about the ambient environment [via 13] {Page 6, (L36); Page 7, (L1-L9)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Vorenkamp et al. and Hangstrup et al. to have control means to control the amplitudes and/ or frequencies and /or duration and /or type of alert signal.
Allowable Subject Matter
Claims 7, 8, 14, 16 & 29 stand objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGDEEP S DHILLON whose telephone number is (571)270-7694.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAGDEEP S DHILLON/Examiner, Art Unit 2836                                                                                                                                                                                                        

/Nguyen Tran/Primary Examiner, Art Unit 2838